Citation Nr: 0215273	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  02-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for left median 
nerve paralysis with causalgia, currently evaluated as 40 
percent disabling.

2.  Entitlement to special monthly compensation based on the 
loss of use of the left hand.

3.  Entitlement to special monthly compensation for aid and 
attendance for compensation purposes.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to July 
1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional 
Office (RO), located in Phoenix, Arizona.  


FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The preponderance of the evidence shows that the 
veteran's left median nerve disability is not manifested by 
complete paralysis.

3.  The preponderance of the evidence shows that the 
veteran's service connected gunshot wound residuals, to 
include scarring, median nerve impairment, and muscle damage, 
do not preclude him from retaining some effective left hand 
function.  Based on the disability caused by the gunshot 
wound residuals alone, the veteran would not be equally well 
served by an amputation stump with the use of a prosthetic 
appliance. 

4.  The preponderance of the evidence does show that the 
veteran has a loss of use of his left hand due to residuals 
of a nonservice connected stroke.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for left median nerve paralysis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The criteria for entitlement to special monthly 
compensation based on loss of use of the left hand are not 
met.  38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. §§ 3.350, 
4.63 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), the obligations of VA 
with respect to the duty to assist were redefined.  Moreover, 
the Act included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement this Act, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA is applicable to the issues on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

As to the issues which are not the subject of the remand 
below, the Board is satisfied that the facts relevant to 
these claims have been properly developed and there is no 
further action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  In this regard, the veteran was 
advised of the Act in a February 2002 statement of the case.  
Thereafter, he was provided an additional opportunity to 
identify evidence in support of his claim, however, no 
additional evidence, not already of record, was identified.  

The Board additionally finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to award an increased evaluation and special monthly 
compensation.  He was provided adequate notice that VA would 
help him secure evidence in support of his claims if he 
identified that evidence.  Additionally, he was provided 
notice of, and he did report for, a VA examination to help 
determine the current nature of his left upper extremity 
gunshot wound residuals and residual left hand function.  

The statement of the case also provided notice to the veteran 
of what the evidence of record, to include the VA 
examination, revealed.  Additionally, it provided notice of 
what the remaining evidence showed, including any evidence 
identified by the appellant.  Finally, these documents 
provided notice why this evidence was insufficient to award 
either an increased evaluation and/or special monthly 
compensation, as well as notice that the appellant could 
still submit supporting evidence.  Thus, the appellant has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

The veteran's service medical records show that while engaged 
in combat in April 1945 he suffered a perforating left 
forearm gunshot wound with a compound comminuted fracture of 
the middle of the ulna.  He was noted to have incomplete 
paralysis of the left median nerve.

In August 1945 rating decision, the RO granted service 
connection for incomplete paralysis of the left median nerve 
of the left arm, and a 20 percent rating was assigned.  In an 
August 1981 rating decision, the evaluation was increased to 
40 percent disabling, where the rating has since remained.

In a July 1997 VA outpatient treatment record, the veteran 
complained of left elbow swelling and tenderness.  The 
diagnosis was left olecranon bursitis.

The veteran underwent a VA examination in December 1997.  He 
complained of left forearm pain and discomfort, and mild 
numbness and tingling of the left hand, thumb, index and 
middle fingers.  Physical examination was positive for 
Tinel's and Phalen's signs.  A full range of left elbow 
motion was shown.  While there was questionably mildly 
decreased left arm muscle strength, his grip was essentially 
normal.  The diagnosis was left forearm gunshot wound, muscle 
group VII, with both entrance and exit wound scars causing 
moderate disfiguration.  The examiner also noted a mild 
depression in the entrance wound scar due to mild loss of 
soft tissue.  No definite muscle loss was diagnosed.  The 
examiner commented that there appeared to be mild decrease in 
left arm muscle strength especially against resistance.  
Otherwise no definite muscle loss was noted.  There was 
partial paralysis of the median nerve with a mild feeling of 
numbness and tingling in the left hand, thumb, index fingers, 
and middle fingers.  Tinel's and Phalen's signs were 
questionably positive as the veteran complained of mild 
numbness.  Finkelstein's was negative.  The veteran 
complained of some pain and discomfort in the left forearm 
muscles by holding arms up with elbows flexed for a short 
period of time.  Grip was essentially normal.  

December 1997 electromygraphic and nerve conduction 
examination reports revealed a normal left median nerve 
conduction velocity with prolonged motor wrist latency and no 
sensory or pain.  There was borderline ulnar velocity across 
the elbow.  Ulnar velocity was normal distally, as were wrist 
and radial sensory distal latencies.  There was no evidence 
of denervation.  The impression was a left carpal tunnel 
syndrome.

At a December 1998 VA general medical examination the veteran 
complained of constant left arm burning pain, with weakness 
and sensory deficit in the palm area which impaired 
manipulative ability.  Examination revealed a weak left grip 
with hypesthesia of the entire palm of the left hand.  
Phalen's sign was positive.  Tinel's sign was negative.  
There was limitation of motion of the left elbow which 
extended to +15.  There was stretching of the olecranon bursa 
skin but no tenderness.  The impression was residuals, left 
forearm gunshot wound, Muscle Group VII, with median nerve 
neuropathy and causalgia (burning pain).  Photographs of the 
wound are of record.

The veteran underwent a VA neurological examination in 
December 1998.  The examiner noted EMG report conducted in 
December 1997 revealed that the veteran had left carpal 
tunnel syndrome with mild damage to the median nerve at the 
wrist but normal ulnar and radial nerve function.  The 
veteran reported that he continued to have problems with pain 
in his forearm over the scar area and also some weakness of 
his hand distally.  Examination revealed normal reflexes of 
the upper extremities.  There was some give-way weakness with 
all muscles tested at the left hand and wrist.  This crossed 
over into the median, ulnar and radial nerve distribution.  
It was difficult for the examiner to interpret this as being 
abnormal due to the give-way quality of the weakness.  
Sensory examination did show some decrease in sensation over 
the left first, second, and third fingers.  There did not 
appear to be any significant hand muscle atrophy, and there 
were no fasciculations.  There also was no evidence of an 
anterior interosseous syndrome.  The impressions were forearm 
gunshot wound, likely local scar pain, and evidence of carpal 
tunnel syndrome at the wrist without any evidence of more 
proximal median nerve injury on examination, or EMG or nerve 
conduction study.  The examiner further commented that at the 
present time he did not think it was necessary to perform a 
further EMG or nerve conduction studies and the veteran 
agreed.  It was stated that there was no evidence of injury 
to the median nerve more proximally, i.e., in the location of 
the entrance wound.  The examiner stated that it was 
difficult to say whether there has been a progression of the 
illness from the previous disability rating.  

At a June 2000 VA examination, the examiner noted that seven 
months prior to examination the veteran suffered a stroke 
which caused residual left hemiparesis, and dysarthria.  He 
was mostly immobile.  He entered the examination room in a 
wheelchair pushed by his daughter.  He could only stand if 
had a walker.  Neurologic examination revealed left 
hemiparesis.  The appellant unable to move his left hand, and 
that arm was in a sling.  The pertinent impressions were 
status post stroke with left hemiparesis, and status post 
left forearm gunshot wound.  

The underwent a VA examination in February 2001.  Upon review 
of the claims folder, the examiner noted that the during the 
1998 VA neurologic examination there was evidence of mild 
carpal tunnel syndrome on the left wrist.  There was no noted 
proximal injury.  It was felt at that time that there was no 
apparent worsening of the veteran's disability or progression 
of his illness.  In November 1999, the veteran suffered a 
stroke, paralyzing the left side of his body and causing some 
left upper extremity sensory (dys)function.  He had a loss of 
sensation in his left upper extremity.  Motor examination of 
the left upper extremity revealed 4-/5 strength both 
proximally and distally.  There was moderate increased tone.  
There was mild hypesthesia and hypogeusia of the entire left 
upper extremity.  Vibration seemingly was intact, but perhaps 
a bit dull in the left upper extremity.  The examiner 
concluded that because of the veteran's stroke, which was his 
major impairment as it relates to his upper extremity, it was 
not possible to determine whether or not there was a 
worsening of his carpal tunnel syndrome.  The examiner 
suspected that it would be unlikely for a progression of 
carpal tunnel syndrome to have occurred, but clearly the 
overall function related to the stroke had substantially 
impaired the veteran.  

The veteran testified at a June 2002 hearing before the 
undersigned that he was unable to sleep at night due to 
shooting pain in his left arm.  He testified that he also 
experiences no feeling in the left hand and that he could not 
use his left hand to hold anything.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's left median nerve injury is currently evaluated 
as 40 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  Under that Code where there is complete paralysis 
of the median nerve with the minor hand inclined to the ulnar 
side, the index and middle fingers more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, an inability to make a 
fist, the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances; a 60 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 40 
percent evaluation.  38 C.F.R. § 4.124a, Code 8515.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120 (2001).

As noted above, a 60 percent rating requires that the 
veteran's left median nerve disability be manifested by 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.  After a careful review of the record, however, the 
Board finds that a preponderance of the evidence is against 
finding such a level of disability.  Rather, the medical 
evidence shows no more than partial left median nerve 
paralysis prior to a November 1999 stroke which caused left 
sided hemiparesis.  Indeed, following a February 2001 VA 
examination, the VA examiner stated that it was the veteran's 
stroke that was his major left upper extremity impairment, 
and that it was not possible to determine whether or not 
there was a worsening of the service-connected disorder.  The 
examiner concluded, however, that it would be unlikely that 
there was a progression of the veteran's service-connected 
disorder.  Thus, the Board finds that an increased evaluation 
for left median nerve paralysis due to gunshot wound 
residuals is not warranted.  
  
Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2001).  
In this case, however, there is no showing that the veteran's 
left median nerve paralysis presents such an exceptional or 
unusual disability picture as to warrant the assignment of a 
higher evaluation at any stage on an extra-schedular basis.  
In this regard, the veteran has not been hospitalized for 
this disability during the appeal period.  Nor is there any 
evidence that the gunshot wound residuals have caused 
frequent absenteeism from employment.  In the absence of any 
need for frequent hospitalization or evidence showing a 
marked interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Loss of use 

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss of his hand.   
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(b).  The loss of use of 
the hand, for the purpose of special monthly compensation, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand, whether the acts of grasping, manipulation, etc. can be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63.

In this case, prior to the veteran's 1999 stroke he showed 
only mildly decreased left arm muscle strength.  His grip 
strength was described as essentially weak or normal.  It was 
never described as non existent.  Reflexes in the hand were 
normal, although there was some give away weakness.  Prior to 
the appellant's nonservice connected stroke, however, there 
was no evidence that he could not button his clothing, feed 
himself, or grasp and carry objects with his left hand.  
While such a disability level may currently exist, the 
preponderance of the evidence is against finding that level 
of disability to be related to the service connected gunshot 
wound residuals.  As such, discounting any disability caused 
by the appellant's nonservice connected stroke, there is no 
medical evidence that left hand function would be equally 
well served by amputation and use of a prosthetic device.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an increased rating for left median nerve 
paralysis with causalgia, is denied.  Entitlement to special 
monthly compensation for loss of use of the left hand is 
denied.


REMAND

Testimony raised at the June 2002 hearing implied claims of 
entitlement to service connection for a right arm disability 
secondary to a left arm disability, a psychiatric disorder to 
include depression and post traumatic stress disorder, 
hearing loss, and a skin condition.  These issues are 
inextricably intertwined with claims of entitlement to 
special monthly compensation for aid and attendance for 
compensation purposes, and entitlement to a total disability 
evaluation based upon individual unemployability. 

Hence, further development as follows is in order.

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
the VA treatment records.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran, and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO should then adjudicate the 
appellant's claims of entitlement to 
service connection for a right arm 
disorder, a psychiatric disorder, hearing 
loss, and a skin disorder.  Any necessary 
development under the VCAA prior to 
adjudicating these claims must be 
conducted.  The RO should also 
readjudicate the issues of entitlement to 
aid and attendance, and a total 
disability evaluation based on individual 
unemployability.  

3.  Should the RO deny any claim of 
entitlement to service connection, the 
veteran must be informed and advised that 
he needs to perfect an appeal to those 
issues before the Board may exercise 
jurisdiction over same.  Should the RO 
deny either the claim of entitlement to 
aid and attendance and/or a total 
disability evaluation based on individual 
unemployability, the RO should issue a 
supplemental statement of the case and 
afford the appellant an opportunity to 
respond.  

4.  Finally, before certifying any claim 
to the Board, the RO must ensure that the 
duty to assist under the VCAA has been 
fulfilled, and that the veteran has been 
provided proper "notice" under the VCAA 
as that term is defined in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



